COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       Eric Rostro v. The State of Texas

Appellate case number:     01-11-00556-CR

Trial court case number: 57844

Trial court:               300th District Court of Harris County

       The complete record has been filed in the above-referenced appeal. Appellant’s
appointed counsel, Lynette Briggs, has not filed a brief on appellant’s behalf. On April 24, 2014,
the Clerk of the Court notified appellant that a brief had not yet been filed and required a
response within 10 days. See TEX. R. APP. P. 38.8(b)(2). Appellant did not respond.

        We therefore abate the appeal and remand for the trial court to immediately conduct a
hearing at which a representative of the Harris County District Attorney’s Office and appellant’s
counsel, Lynette Briggs, shall be present. TEX. R. APP. 38.8(b)(2). Appellant shall also be
present for the hearing in person or, if appellant is incarcerated, at the trial court’s discretion,
appellant may participate in the hearing by closed-circuit video teleconferencing.1 The Court
notes that the trial court has previously informed that Court that it is unable to locate appellant; if
appellant is unable to be located. the trial court need not comply with this requirement.

       The trial court is directed to:

       (1) determine whether appellant wishes to prosecute the appeal;
       (2) if appellant does wish to prosecute the appeal, determine whether good cause exists
           to relieve Lynette Briggs of her duties as appellant’s counsel;
       (3) if good cause exists, enter a written order relieving Lynette Briggs of her duties as
           appellant’s counsel, including in the order the basis for and finding of good cause,


1      Any such teleconference must use a closed-circuit video teleconferencing system that
       provides for a simultaneous compressed full motion video and interactive communication
       of image and sound between the trial court, appellant, and any attorneys representing the
       State or appellant. On request of appellant, appellant and his counsel shall be able to
       communicate privately without being recorded or heard by the trial court or the attorney
       representing the State.
           and appoint substitute appellate counsel at no expense to appellant;
       (4) if good cause does not exist, set a date certain when appellant’s brief is due,
           regardless of whether this Court has yet reinstated the appeal and no later than 30
           days from the date of the hearing;
       (5) make any other findings and recommendations the trial court deems appropriate; and
       (6) enter written findings of fact, conclusions of law, and recommendations as to these
           issues, separate and apart from any docket sheet notations.

See TEX. CODE CRIM. PROC. ANN. art. 1.051(a), (c), (d)(1), 26.04(j)(2) (West Supp. 2013); TEX.
R. APP. P. 38.8(b).

        The trial court shall have a court reporter record the hearing and file the reporter’s record
with this Court within 25 days of the date of this order. The trial court clerk is directed to file a
supplemental clerk’s record containing the trial court’s findings and recommendations with this
Court within 25 days of the date of this order. If the hearing is conducted by video
teleconference, a certified video recording of the hearing shall also be filed in this Court within
25 days of the date of this order.

        The appeal is abated, treated as a closed case, and removed from this Court’s active
docket. The appeal will be reinstated on this Court’s active docket when the supplemental
clerk’s record and the reporter’s record of the hearing are filed in this Court. The court
coordinator of the trial court shall set a hearing date and notify the parties and the Clerk of this
Court of such date.

       It is so ORDERED.


Judge’s signature: /s/ Laura Carter Higley
                    Acting individually       Acting for the Court

Date: May 22, 2014